        Case 3:17-cv-01791-YY         Document 58      Filed 07/17/20   Page 1 of 25




Neal Weingart
Neal Weingart Attorney at Law, LLC
1001 SW Fifth Ave.
Suite 1415
Portland, OR 97204
503-379-9933
Email: neal@nealweingartlaw.com

Attorneys for Plaintiff and the Alleged Class

(Additional counsel appearing on signature page)



                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

 DANIEL WALKER, individually and on
 behalf of all others similarly situated,          Case No. 3:17-cv-01791-YY

                       Plaintiff,                  PLAINTIFF’S RESPONSE IN
 v.                                                OPPOSITION TO DEFENDANT’S
                                                   MOTION FOR PARTIAL SUMMARY
 FRED MEYER, INC., a Delaware                      JUDGMENT
 corporation,

                       Defendant.
           Case 3:17-cv-01791-YY                    Document 58              Filed 07/17/20             Page 2 of 25




                                                TABLE OF CONTENTS

TABLE OF AUTHORITIES ...................................................................................................... iii

I.       INTRODUCTION..............................................................................................................1

II.      BACKGROUND ................................................................................................................2

III.     ARGUMENT ......................................................................................................................5

         A.        Fred Meyer’s Disclosure Form Fails To Satisfy The FCRA’s “Clear And
                   Conspicuous” Standard. ........................................................................................6

         B.        A Reasonable Jury Could Conclude That Defendant’s Violation Of The
                   FCRA’s Stand-Alone Disclosure Requirement, As Held By The Ninth
                   Circuit, Was Committed Willfullly ......................................................................9

                   1.         The Ninth Circuit’s ruling in no way suggests that the FCRA’s stand-
                              alone requirement is ambiguous or open to interpretation. ................10

                   2.         A reasonable trier of fact could conclude that Fred Meyer’s
                              interpretation of the law was objectively unreasonable and created an
                              unjustifiable risk of violating the statute, regardless of any supposed
                              “good faith” it may claim ........................................................................13

                   3.         The FTC warned employers in Coffey and Willner of the risk of
                              including extraneous information but Defendant ignored those
                              warnings and proceeded to load up its FCRA Disclosure with extra
                              information anyway. ................................................................................17

IV.      CONCLUSION ................................................................................................................19




                                                                                                                                       ii
           Case 3:17-cv-01791-YY               Document 58           Filed 07/17/20          Page 3 of 25




                                         TABLE OF AUTHORITIES

Cortez v. Trans Union, LLC, 617 F.3d 688 (3d Cir. 2010)............................................................16

Gilberg v. Cal. Check Cashing Stores, LLC, 913 F.3d 1169 (9th Cir. 2019) ........................ passim

Griffin v. Oceanic Contractors, Inc., 458 U.S. 564 (1982) ...........................................................11

Luna v. Hansen & Adkins Auto Transp., Inc., 956 F.3d 1151 (9th Cir. 2020) ................................6

Ramirez v. TransUnion LLC, 951 F.3d 1008 (9th Cir. 2020) ................................................5, 6, 14

Rubio v. Capital One Bank, 613 F.3d 1195 (9th Cir. 2010) ............................................................6

Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47 (2007) ...........................................................10, 13, 15

Syed v. M-I, LLC, 853 F.3d 492 (9th Cir. 2017) .................................................................... passim

United States v. M.H. Pulaski Co., 243 U.S. 97 (1917).................................................................11

Walker v. Fred Meyer, Inc., 953 F.3d 1082 (9th Cir. 2020) .................................................. passim

STATUTES, RULES, REGULATIONS, AND SECONDARY SOURCES

American Heritage Dictionary of the English Language (5th ed. 2011) .................................11, 12

FTC Advisory Opinion to Coffey, 1998 WL 34323748 (Feb. 11, 1998) .................................17–18

FTC Advisory Opinion to Willner, 1999 WL 33932153 (Mar. 25, 1999) .....................................18

Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. ............................................................ passim




                                                                                                                       iii
         Case 3:17-cv-01791-YY          Document 58       Filed 07/17/20     Page 4 of 25




I.     INTRODUCTION

       On March 20, 2020, the Ninth Circuit reversed this Court’s dismissal of Plaintiff Daniel

Walker’s (“Plaintiff” or “Walker”) claims under the Fair Credit Reporting Act, 15 U.S.C.

§ 1681, et seq. (“FCRA” or “Act”), holding that Defendant Fred Meyer’s (“Defendant” or “Fred

Meyer”) consumer report disclosure form violated the FCRA because it failed to consist “solely”

of the required disclosure. In response to this holding, and in an attempt to salvage a defense to

Plaintiff’s claims, Defendant shifts its position and turns its sights on other aspects of the FCRA

violation. That is, Fred Meyer now moves for partial summary judgment on two separate issues:

(1) that the disclosure form at hand is supposedly “clear and conspicuous” as a matter of law, and

(2) that Defendant’s violation of the stand-alone disclosure requirement was not willful. As

explained below, Fred Meyer’s arguments are without merit, and the Court should refuse to

decide either issue as a matter of law in Defendant’s favor.

       First, and as a reasonable juror could most certainly conclude, Fred Meyer’s form does

not satisfy the FCRA’s “clear and conspicuous” disclosure requirement. The form presented to

Walker and other applicants contains language that is not easily understood. Further, the surplus

disclosures contained in the form, which the Ninth Circuit concluded violated the stand-alone

requirement, serve to pull the readers’ focus away from the true purpose of the form and confuse

applicants like Walker. As a result, the form is unclear, and it is therefore not “clear and

conspicuous” as a matter of law.

       Second, Fred Meyer’s use of a form that is unclear and fails to stand alone was indeed

willful. Defendant incorrectly claims that the Ninth Circuit’s opinion in this matter “concedes”

that the statute’s stand-alone provision is ambiguous. In reality, the opposite is true: the Ninth

Circuit affirmed—now for a third time—that the FCRA’s stand-alone disclosure requirement is




                                                                                                      1
          Case 3:17-cv-01791-YY        Document 58       Filed 07/17/20      Page 5 of 25




unambiguous and means what it says in requiring the form to consist solely of the disclosure.

Given this clarity, the mandate is not subject to interpretation—the word “solely” means

“solely,” and Defendant’s reading, which would enable Fred Meyer to muddle its form with

additional disclosures, is objectively unreasonable and creates an unjustifiably high risk of

violating the statute. To this end, Defendant’s reliance on Coffey and Willner to excuse its

interpretation has it backwards—the FTC plainly warned employers of this risk by cautioning

them to present any additional information in a separate form or paper. As a result, a factfinder

could readily conclude that Defendant’s violation meets the standard for willfulness.

       Ultimately, Fred Meyer’s arguments for summary judgment run roughshod over the law

and facts. In addition to failing to stand alone, Defendant’s disclosure form is not clear and

conspicuous. Likewise, the unambiguous nature of the FCRA’s stand-alone disclosure

requirement renders Fred Meyer’s interpretation objectively unreasonable. As such, a reasonable

trier of fact could conclude that Defendant’s conduct amounts to a willful violation of the law.

Accordingly, partial summary judgment is improper, and the Court should deny Defendant’s

motion.

II.    BACKGROUND

       In March 2017, Walker applied for a job at one of Fred Meyer’s supermarket locations.

(Dkt. 1.) As part of the hiring process, Walker received Fred Meyer’s “Disclosure Regarding

Consumer Reports and Investigative Consumer Report,” and a consumer report was procured

about Walker. (Id.) Plaintiff filed this class action on November 8, 2017, challenging the form

for violating the FCRA’s “stand alone” disclosure requirements. (Id.) On December 28, 2017,

Fred Meyer moved to dismiss, and the Court ultimately dismissed Plaintiff’s Complaint with

prejudice on June 21, 2018. (Dkt. 47.) Plaintiff then timely appealed. (Dkt. 49.)




                                                                                                    2
        Case 3:17-cv-01791-YY          Document 58       Filed 07/17/20     Page 6 of 25




       On March 23, 2020, the Ninth Circuit issued its Opinion reversing the dismissal of

Plaintiff’s claim under 15 U.S.C. §1681b(b)(2)(A)—the “disclosure claim.”1 Walker v. Fred

Meyer, Inc., 953 F.3d 1082, 1095 (9th Cir. 2020). In analyzing whether the inclusion of

information related to investigative reports violates the FCRA, the Court explained that, “beyond

a plain statement disclosing ‘that a consumer report may be obtained for employment purposes,’

some concise explanation of what that phrase means may be included” in the disclosure form. Id.

at 1088. Such limited information would fit within the bounds of the disclosure mandated by

Section 1681b(b)(2)(A)(i). The Court thereafter proceeded to analyze each paragraph of Fred

Meyer’s disclosure form.

       On the issue of whether an employer may include a description of an investigative report

disclosure and attendant details, the Court disagreed with Walker that such information was

categorically impermissible:

       Because investigative reports are a subcategory or specific type of consumer report,
       disclosing that an investigative consumer report may be obtained for employment
       purposes does not violate the FCRA’s mandate that nothing be included in the
       disclosure document other than a “disclosure ... that a consumer report will be
       obtained for employment purposes.” See 15 U.S.C. § 1681b(b)(2)(A)(i). As long as
       the information about investigative reports is limited to disclosing that such reports
       may be obtained for employment purposes, and providing a very brief description
       of what that means, the inclusion of such information in a §
       1681b(b)(2)(A)(i) disclosure does not run afoul of the standalone requirement.

Id. at 1089–90 (emphasis added). Thus, the Court did not find that Fred Meyer’s statement that it

may obtain an investigative report violated the FCRA’s stand-alone disclosure requirement. Id. at

1090. Likewise, the Court found no additional issues with the first three paragraphs of

Defendant’s disclosure form. Id. at 1089–90.


1
 The Ninth Circuit affirmed dismissal of Plaintiff’s pre-adverse action notice claim. Walker, 953
F.3d at 1095.


                                                                                                3
        Case 3:17-cv-01791-YY         Document 58        Filed 07/17/20     Page 7 of 25




       When considering the fourth and fifth paragraphs, however, the Ninth Circuit concluded

that Fred Meyer’s form failed to stand alone:

       [T]he fourth and fifth paragraphs of Fred Meyer’s Disclosure inform the consumer
       that:

               You may inspect GIS’s files about you (in person, by mail, or by
               phone) by providing identification to GIS. If you do, GIS will
               provide you help to understand the files, including communication
               with trained personnel and an explanation of any codes. Another
               person may accompany you by providing identification.

               If GIS obtains any information by interview, you have the right to
               obtain a complete and accurate disclosure of the scope and nature of
               the investigation performed.

       These paragraphs appear to have been included in good faith in order to provide
       additional useful information about an applicant’s rights to obtain and inspect
       information about GIS’ investigation of, and file about, the applicant. This
       language, however, may “pull[ ] the applicant’s attention away from his privacy
       rights protected by the FCRA by calling his attention to the rights” that he has to
       inspect GIS’s files. See Syed, 853 F.3d at 502; see also Gilberg, 913 F.3d at 1175–
       76 (noting that additional information about rights under state laws, and references
       to extraneous documents like a summary of rights under the FCRA, was “as likely
       to confuse as it [wa]s to inform,” and holding that the inclusion of such information
       violated the standalone disclosure requirement). Thus, while we understand Fred
       Meyer’s reason for providing this information to job applicants, we hold that it
       should have been provided in a separate document, because the information cannot
       reasonably be deemed part of a “disclosure ... that a consumer report will be
       obtained for employment purposes.” 15 U.S.C. § 1681b(b)(2)(A)(i).

Walker, 953 F.3d at 1090–91 (emphasis added).

       As a result, because the required disclosure failed to stand alone due to the inclusion of

these fourth and fifth paragraphs, the Court concluded that Fred Meyer had violated the FCRA.

Id. at 1091, 1095. The Court reversed the dismissal of Plaintiff’s disclosure form claim and

remanded for the district court’s consideration of whether Defendant’s form violated 15 U.S.C.

§1681b(b)(2)(A)’s “clear and conspicuous” requirement. Id. at 1095. The Ninth Circuit did not



                                                                                                    4
         Case 3:17-cv-01791-YY         Document 58       Filed 07/17/20      Page 8 of 25




analyze this issue or whether Fred Meyer’s violations were willful.

III.   ARGUMENT

       Defendant’s motion for partial summary judgment fails. As explained below,

Defendant’s form violates the statutory requirement that employers provide a “clear and

conspicuous” disclosure. Additionally, Fred Meyer’s form constitutes a willful violation of the

statute under the standard set forth in the Supreme Court’s Safeco decision: it represents an

objectively unreasonable interpretation of an unambiguous statutory provision, which in turn

results in an unjustifiably high risk of violating the FCRA. Thus, in addition to the Ninth

Circuit’s holding that Fred Meyer’s form violated the FCRA for failing to stand alone, a

reasonable factfinder could also conclude that Fred Meyer violated the “clear and conspicuous”

requirement and that its violations were willful. The Court should therefore deny summary

judgment.

Standard of Review

       As a preliminary matter, Plaintiff does not accept Fred Meyer’s statement of the legal

standard, particularly with regard to the question of willfulness. Defendant claims that the two

issues presented “involve pure questions of law falling squarely within the purview of the

Court.” (Def. Mot. for Partial Summ. J., Dkt. 57, at 8.) In support, Fred Meyer cites Safeco,

wherein the Supreme Court decided willfulness as a matter of law. (Id.) Willfulness has been

presented to juries in the Ninth Circuit considering FCRA claims. See Ramirez v. TransUnion

LLC, 951 F.3d 1008, 1030–32 (9th Cir. 2020) (affirming jury’s findings on willfulness and

holding that “a reasonable jury could find that TransUnion was objectively unreasonable and ran

a risk of error substantially greater than mere carelessness”). In other words, the question of

willfulness appears to be a mixed question of law and fact. Admittedly, the Court may decide the




                                                                                                   5
         Case 3:17-cv-01791-YY          Document 58        Filed 07/17/20      Page 9 of 25




issue of willfulness as a matter of law, especially “when ‘conduct is so patently violative’ of the

FCRA that any reasonable person would know without guidance that [the] interpretation was

erroneous.” Id. (citing Syed v. M-I, LLC, 853 F.3d 492, 504 (9th Cir. 2017)). But if there is any

doubt, the question should not be resolved on summary judgment and instead should be left to

the jury—and a reasonable jury here could find in Plaintiff’s favor. See Ramirez, 951 F.3d at

1031–32.

       A.      Fred Meyer’s Disclosure Form Fails To Satisfy The FCRA’s “Clear And
               Conspicuous” Standard.

       Defendant first contends that its FCRA Disclosure is clear and conspicuous as a matter of

law. (Dkt. 57 at 9–12.) While the form may have been presented conspicuously, its wording

remains unclear for several reasons. As such, Fred Meyer’s bid for summary judgment on this

matter should be denied.

       The FCRA requires employers to make a “clear and conspicuous” written disclosure to

employees and job applicants when the employer intends to procure a consumer report. 15

U.S.C. § 1681b(b)(2)(A)(i). Each prong of this analysis carries its own meaning: a disclosure is

clear if it is “reasonably understandable,” and it is conspicuous if it is “readily noticeable to the

consumer.” Gilberg v. Cal. Check Cashing Stores, LLC, 913 F.3d 1169, 1176–77 (9th Cir. 2019)

(citing Rubio v. Capital One Bank, 613 F.3d 1195, 1200 (9th Cir. 2010)); see also Luna v.

Hansen & Adkins Auto Transp., Inc., 956 F.3d 1151, 1153 (9th Cir. 2020). As Defendant points

out, “courts examine extraneous content and sentence structure in an effort to determine whether

the document as a whole would ‘confuse a reasonable reader.’” (Dkt. 57 at 9.)

       The question of clarity focuses on the content and language of the disclosure, while the

question of conspicuousness is centered on formatting and presentation. For instance, in Gilberg,

the Ninth Circuit held that a disclosure form was unclear because (1) it contained language that a



                                                                                                        6
           Case 3:17-cv-01791-YY         Document 58      Filed 07/17/20       Page 10 of 25




reasonable person wouldn’t understand, and (2) it combined federal and state disclosures. 913

F.3d at 1177. On the other hand, the form was held to be conspicuous because it was formatted

clearly:

           CheckSmart capitalized, bolded and underlined the headings for each section of the
           disclosure and labeled the form so an applicant could see what she was
           signing. Although the font is small and cramped (we think inadvisably so), it is
           legible. All relevant information appears on the front of the page and the headings
           help applicants understand the purpose of the form.

Id. As a result, the Court found that the defendant was not entitled to summary judgment because

its form was not clear and conspicuous, as the statute requires. Id. at 1177–78.

           The analysis is no different here. While Fred Meyer may have made its disclosure

conspicuous by presenting it on its own page and with a heading, the contents of the form render

it unclear in two ways: (1) the form contains language that is not easily understood and would

confuse a reasonable reader; and (2) the form contains additional disclosures (in the two

paragraphs held to be unlawful by the Court of Appeals) that obfuscate the form’s purpose.

           The Disclosure’s third paragraph contains the following language:

           To prepare the reports, GIS may investigate your education, work history,
           professional licenses and credentials, references, address history, social security
           number validity, right to work, criminal record, lawsuits, driving record and any
           other information with public or private information sources.”

(Dkt. 24–3) (emphasis added). This paragraph lists several information sources that will be

investigated, and the final listed item is not easily understood—the phrase “any other

information with public or private information sources” could seemingly apply to any and every

piece of data that may exist for a given job applicant. Further, the ambiguous language provides

no clue as to the difference between a “public information source” and a “private information

source,” nor any explanation as to why Fred Meyer or GIS is permitted to access “any” private



                                                                                                   7
        Case 3:17-cv-01791-YY         Document 58       Filed 07/17/20     Page 11 of 25




information source when performing its investigation. This expansive language could certainly

confuse the average reader, as GIS is declaring an intent to scour any unknown, private

information sources in conducting its investigation. This language is not reasonably

understandable.

       Second, the following sentence is the fifth and final substantive paragraph of Defendant’s

form: “If GIS obtains any information by interview, you have the right to obtain a complete and

accurate disclosure of the scope and nature of the investigation performed.” (Dkt. 24–3.) As

written, this sentence doesn’t make sense. Fred Meyer seems to refer to an investigative report

“nature and scope” disclosure, which the FCRA mandates must be provided on request. 15

U.S.C. § 1681d(b). But according to the language in this paragraph, such additional disclosure is

apparently only available if GIS obtains any information by interview. (Dkt. 24–3.) If GIS

prepares an investigative consumer report that does not include any interviews, are applicants

then denied their right to an additional disclosure? This sentence fails to communicate the actual

requirements of the FCRA regarding an additional “nature and scope disclosure” (which should

not be included in this “stand-alone” form to begin with), and it creates a disconnect between

“obtains information by interview” and “the investigation performed” such that the language is

unclear and confusing to a reasonable reader as to what GIS will do and what the consumer has a

right to later obtain. Sentences that contain unclear subjects and fail to properly communicate

information to readers are precisely what may be considered in a clarity analysis. See Gilberg,

913 F.3d at 1177.

       And just as was the case in Gilberg, Fred Meyer’s form is additionally unclear due to

extraneous information. The Ninth Circuit found the combination of federal and state disclosures

to render a disclosure form unclear because it blurred the purpose of the form and the rights at




                                                                                                   8
        Case 3:17-cv-01791-YY         Document 58       Filed 07/17/20      Page 12 of 25




issue. See Gilberg, 913 F.3d at 1177. The same is true here, where Fred Meyer’s fourth and fifth

paragraph refer to additional rights to inspect files and request additional disclosures. The Ninth

Circuit pointedly held that these two paragraphs, which should have been provided in a different

document, resulted in a form that failed to stand alone because “the information cannot

reasonably be deemed part of a ‘disclosure . . . that a consumer report will be obtained for

employment purposes.” Walker, 953 F.3d at 1091. These extraneous disclosures render Fred

Meyer’s form unclear and confusing to consumers because the purpose of the disclosure is

muddled, and any reasonable reader would be confused as to what rights are at issue.2

       Though it may be conspicuous, a factfinder could conclude that Fred Meyer’s form is

unclear—it contains language and extraneous information that is not easily understood, and it

certainly is not clear as a matter of law. As was the case in Gilberg, absent clarity Fred Meyer’s

FCRA Disclosure fails the FCRA’s “clear and conspicuous” test and is unlawful. Accordingly,

Defendant is not entitled to summary judgment in its favor on the issue of a “clear and

conspicuous” disclosure, and the Court should therefore deny the motion on this issue.

       B.      A Reasonable Jury Could Conclude That Defendant’s Violation Of The
               FCRA’s Stand-Alone Disclosure Requirement, As Held By The Ninth
               Circuit, Was Committed Willfully.

       Fred Meyer also argues for summary judgment on the issue of willfulness, asserting that

even though the Ninth Circuit held that its form violated the FCRA by failing to stand alone,



2
  As the Ninth Circuit noted in this case, “[o]f course, any discussion of investigative consumer
reports must not be confusing—it is still subject to the clear and conspicuous requirement. Thus,
Walker’s arguments that the disclosure statement’s language confusingly ‘blurs the line between
consumer reports and investigative reports’ such that the reader cannot understand what
information will be obtained about him, including by omitting any mention of credit worthiness
or credit capacity in the first and third paragraphs, are better directed to the clear and
conspicuous requirement.” 953 F.3d at 1090.



                                                                                                      9
        Case 3:17-cv-01791-YY          Document 58       Filed 07/17/20      Page 13 of 25




Defendant, as a matter of law, supposedly did not violate the Act willfully. (Dkt. 57 at 12–21.)

In setting out its defense, Fred Meyer relies heavily on the Ninth Circuit’s statement that such

extraneous information was apparently included “in good faith” and also attempts to minimize

the application of Syed and Gilberg. Defendant even goes so far as to suggest that the FCRA’s

stand-alone disclosure requirement is ambiguous. As explained below, none of Fred Meyer’s

arguments win the day. The FCRA’s stand-alone disclosure requirement is unambiguous, and it

has been for decades. As a result, a reasonable trier of fact could determine that Defendant’s

violation was willful, especially in light of twenty-year-old guidance from the FTC warning

employers about the dangers of combining disclosures in their form. The Court should deny

Defendant’s motion for summary judgment.

               1.      The Ninth Circuit’s ruling in no way suggests that the FCRA’s stand-
                       alone requirement is ambiguous or open to interpretation.

       In arguing that it did not willfully violate the FCRA, Fred Meyer claims that the Ninth

Circuit somehow held in its March 20, 2020 opinion that the FCRA’s stand-alone disclosure

language is “ambiguous.” (Dkt. 57 at 21.) Defendant’s claim is easily refuted—the Court of

Appeals affirmed in its opinion the unambiguous nature of the stand-alone disclosure

requirement. This provision is not open to interpretation.

       The Supreme Court held in Safeco that “reckless disregard” for FCRA’s obligations

would qualify as a willful violation for the purposes of awarding statutory damages under the

Act. Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 56–60 (2007); see also 15 U.S.C. § 1681n(a).

A violation is reckless under Safeco if the employer’s actions are an unreasonable reading of the

statute and create a substantially greater risk of violation than the risk associated with a merely

careless reading. Safeco, 551 U.S. at 69–70. The Supreme Court held that Safeco did not

recklessly violate the FCRA because its reading of the “less-than pellucid” statutory provision in



                                                                                                      10
        Case 3:17-cv-01791-YY         Document 58       Filed 07/17/20     Page 14 of 25




question3 was not objectively unreasonable, and no available guidance counseled against

Safeco’s interpretation. Id. at 70.

       Unlike the provision at issue in Safeco, the FCRA’s stand-alone disclosure requirement is

“pellucid” and does not invite different interpretations. As the Ninth Circuit explained in Syed,

the language of Section 1681b(b)(2)(A) is “unambiguous[]” in requiring a document that

consists solely of the disclosure:

       Where congressional intent “has been expressed in reasonably plain terms, that
       language must ordinarily be regarded as conclusive.” Griffin v. Oceanic
       Contractors, Inc., 458 U.S. 564, 570, 102 S. Ct. 3245, 73 L.Ed.2d 973 (1982)
       (internal quotation marks omitted). And when “the meaning of the words seems to
       us to be intelligible upon a simple reading, ... we shall spend no time upon
       generalities concerning the principles of [statutory] interpretation.” United States
       v. M.H. Pulaski Co., 243 U.S. 97, 106, 37 S.Ct. 346, 61 L.Ed. 617 (1917).

       The ordinary meaning of “solely” is “[a]lone; singly” or “[e]ntirely; exclusively.”
       American Heritage Dictionary of the English Language 1666 (5th ed. 2011).

Syed, 853 F.3d at 500. The Court continued in Syed to find that the defendant’s violation was

willful as a matter of law due to the unambiguous nature of the stand-alone requirement. Id. at

503–06. The Court rejected M-I’s argument that Section 1681b(b)(2)(A)(i) was “less than

pellucid” and held that the FCRA “unambiguously bars a prospective employer from including a

liability waiver” in a consumer report disclosure document. Id. at 503. The Court later affirmed

that its holding and analysis regarding the FCRA’s unambiguous mandate was not limited to

liability waivers—it applied “with regard to any surplusage.” Gilberg, 913 F.3d at 1175

(emphasis added).

       Now, Fred Meyer inexplicably claims the Ninth Circuit’s March 20, 2020, opinion in this

matter “concedes that the statutory text of the FCRA is ambiguous,” which would conflict with


3
  See 15 U.S.C. § 1681a(k)(1)(B)(i) (referring to an “increase” in charges without defining any
starting point for measuring the increase).


                                                                                                    11
        Case 3:17-cv-01791-YY           Document 58      Filed 07/17/20     Page 15 of 25




its own precedent. (Dkt. 57 at 21.) In fact, the opposite is true. The Court yet again affirmed its

holdings and the unambiguous nature of the FCRA’s requirement that a consumer report

disclosure must be presented in a form that consists “solely” of the disclosure:

       [A]s to the standalone disclosure requirement, we noted in Syed that “[t]he ordinary
       meaning of ‘solely’ is ‘[a]lone; singly’ or ‘[e]ntirely; exclusively,’ ” and we held
       that the standalone requirement was unambiguous and meant what it said. Syed,
       853 F.3d at 500–01 (quoting American Heritage Dictionary of the English
       Language 1666 (5th ed. 2011)); see Gilberg, 913 F.3d at 1175 (explaining the basis
       for Syed’s conclusion that “the statute meant what it said”). Thus, Ninth Circuit
       precedent reads the FCRA as mandating that a disclosure form contain nothing
       more than the disclosure itself. Simply put, “the [disclosure] form should not
       contain any extraneous information.”

Walker, 953 F.3d at 1087.

       To hear Defendant tell it, the FCRA’s language is somehow rendered ambiguous by the

Court’s holding that an employer may include a “concise explanation” of what a consumer

report entails and how it will be obtained or used. (Dkt. 57 at 21); Walker, 953 F.3d at 1084.

However, this holding does not allow any extraneous information in addition to the disclosure;

rather, the Court recognized that such an explanation could be included because it would be

“part of the ‘disclosure’ required” by the statute. Walker, 953 F.3d at 1084. This is precisely why

the fourth and fifth paragraphs of Fred Meyer’s form were held to violate the stand-alone

disclosure requirement—they contain information that “cannot reasonably be deemed part of”

the required disclosure. Id. at 1091.

       The statutory language remains unambiguous. A consumer report disclosure must be

provided in a form that consists “solely” of the disclosure. Defendant provided a form that

consisted of the required disclosure and additional disclosures related to the inspection of files

and the right to request additional information. As a factfinder could conclude, this conduct

represents an impermissible interpretation of the statute’s plain language—“solely” means


                                                                                                      12
        Case 3:17-cv-01791-YY          Document 58       Filed 07/17/20      Page 16 of 25




“solely,” it does not mean “with additional disclosures.” Fred Meyer’s attempt to cast the stand-

alone requirement as ambiguous in an effort to save its expansive (and objectively unreasonable)

interpretation of the statute is wholly unsupported. The Court should reject Defendant’s

mischaracterization of the Court of Appeals’ recent decision and deny the motion for summary

judgment.

               2.      A reasonable trier of fact could conclude that Fred Meyer’s
                       interpretation of the law was objectively unreasonable and created an
                       unjustifiable risk of violating the statute, regardless of any supposed
                       “good faith” it may claim.

       Because of its unambiguous language, the FCRA’s stand-alone consumer report

disclosure requirement is not open to multiple interpretations. Nevertheless, Fred Meyer adopted

an expansive interpretation of the statute by providing a form clouded with additional disclosures

related to file inspection and the ability to receive further information. Fred Meyer’s form is the

result of an objectively unreasonable reading of the word “solely,” which resulted in an

unjustifiably higher risk of violating the statute. Should the Court decline to do so as a matter of

law, a reasonable trier of fact could readily conclude that Defendant’s FCRA violations are

willful under Safeco. Further, any perceived “good faith” in Fred Meyer’s inclusion of

extraneous information in its form is irrelevant to this objective analysis. Accordingly, the

motion for summary judgment in Defendant’s favor should be denied.

       As explained above, a willful violation of the FCRA for the purposes of awarding

statutory damages may be found where an employer acts with reckless disregard for the law.

Safeco, 551 U.S. at 56–60. A violation is reckless if the employer adopts an objectively

unreasonable reading of the statute that creates a substantially greater risk of violation than

would result from a merely careless reading. Id. at 69–70. And as the Ninth Circuit has

repeatedly held, the statutory language requiring a form that consists “solely” of the required


                                                                                                   13
        Case 3:17-cv-01791-YY          Document 58       Filed 07/17/20     Page 17 of 25




disclosure is unambiguous and thus not open to multiple interpretations. See Syed, 853 F.3d at

500–01; Gilberg, 913 F.3d at 1171; Walker, 953 F.3d at 1087.

       In Syed, the defendant’s extraneous inclusions “comport[ed] with no reasonable

interpretation” of the word “solely” and the stand-alone disclosure requirement, and thus its

interpretation and resulting violation of the FCRA was objectively unreasonable. Syed, 853 F.3d

at 503–06. On the question of risk, the Court admitted “it is possible to imagine an interpretation

of [1681b(b)(2)(A)(i)] that would be objectively unreasonable without rising to the level of

recklessness,” such as using six-point font for a disclosure, but the term “solely” is “not subject

to a range of plausible interpretations.” Id. at 505. Thus, the Court had no need to consider M-I’s

subjective interpretation to find recklessness because the statute “unambiguously bars” inclusion

of extraneous disclosures. Id. By interpreting “solely” to allow for a liability waiver, M-I ran an

unjustifiably high risk of violating the statute—conduct that amounted to reckless disregard of a

statutory duty. See id. at 506.

       The same is true here, where Fred Meyer’s form includes extraneous disclosures related

to the inspection of files and requesting additional information. (Dkt. 24–3.) Just as in Syed, Fred

Meyer’s form represents an unreasonable interpretation of Section 1681b(b)(2)(A)(i). As the

Court has repeatedly held, the word “solely” means “solely.” It does not mean “in a document

with additional disclosures related to record inspection and the right to request further

disclosures.” A reasonable juror could certainly find Fred Meyer’s conduct was not simply

careless, but reckless—it defied the meaning of the word “solely” and created an unjustifiably

high risk of violating the statute. As Fred Meyer’s reckless conduct amounts to a willful violation

under Safeco, the Court may find this as a matter of law (Syed, 853 F.3d at 503), or it could leave

the question to be resolved by the jury (see Ramirez, 951 F.3d at 1030–32). In any event,




                                                                                                  14
        Case 3:17-cv-01791-YY          Document 58        Filed 07/17/20     Page 18 of 25




Defendant is not entitled to summary judgment in its favor because a reasonable trier of fact

could find that its form represents a willful violation of the FCRA.

        In arguing otherwise, Fred Meyer latches onto a statement from the Court of Appeals that

the offending paragraphs “appear to have been included in good faith.” (Dkt. 57 at 7, 13-15);

Walker, 953 F.3d at 1090. Defendant’s reliance on this language is misplaced, however, and this

does not counteract the analysis of recklessness. This is true for at least two reasons. First, the

Ninth Circuit made this observation in passing, before proceeding to find that Fred Meyer had,

nevertheless, violated the FCRA. Walker, 953 F.3d at 1090–91 (“[W]hile we understand Fred

Meyer’s reason for providing this information to job applicants, we hold that it should have been

provided in a separate document.”). The Court did not consider the issue of willfulness. See id. at

1084.

        Second, and most importantly, the standard for willful violation as a result of reckless

disregard concerns what is “objectively unreasonable.” Safeco, 551 U.S. at 68–70. Fred Meyer’s

subjective intention in including the additional disclosures is irrelevant to determining whether

its interpretation of the statute was objectively unreasonable—this is why willfulness may be

found as a matter of law. See Syed, 853 F.3d at 505 (“Because the statute unambiguously bars M-

I’s interpretation, whether or not M-I actually believed that its interpretation was correct is

immaterial.”) The Act plainly requires a stand-alone form, and Defendant exceeded that, for

whatever reason, by engaging in an unreasonable interpretation of the word “solely.” Whether or

not drafted in good faith, Fred Meyer’s disclosure form is objectively unreasonable. Indeed, the

Ninth Circuit held here that “the information cannot reasonably be deemed part of a ‘disclosure

. . . that a consumer report will be obtained for employment purposes’.” Walker, 953 F.3d at

1091 (emphasis added).




                                                                                                      15
        Case 3:17-cv-01791-YY         Document 58       Filed 07/17/20      Page 19 of 25




       Fred Meyer also relies on the Court’s statement that, “In light of Gilberg, a disclosure

form violates the FCRA's standalone requirement if it contains any extraneous information

beyond the disclosure required by the FCRA.” (Dkt. 57 at 16–17); Walker, 953 F.3d at 1088

(emphasis added). In doing so, Defendant argues that it cannot be held responsible for violating

the FCRA because Gilberg—which supposedly created new precedent relied upon in this

appeal—was not decided until after Walker received the disclosure form at issue. (Dkt. 57 at 16–

18.) In reality, however, Gilberg didn’t make new law. The Ninth Circuit merely affirmed Syed

and confirmed that its prior analysis applied to “any surplusage.” Gilberg, 913 F.3d at 1175. Of

course, Syed was decided in March 2017, before Walker signed the disclosure, and the FCRA

has contained the stand-alone disclosure requirement for more than 20 years. The statutory

language alone is enough to caution against Fred Meyer’s choice to present applicants with its

muddled disclosure form; whether deployed before or after Gilberg, Defendant’s disclosure is

objectively unreasonable.

       Further, a lack of judicial guidance “does not, as a matter of law, immunize [a party]

from potential liability” for willful violation, especially where the statute is unambiguous. See

Syed, 853 F.3d at 504 (citing Cortez v. Trans Union, LLC, 617 F.3d 688, 721 (3d Cir. 2010))

(alterations in original). As such, “[a]n employer ‘whose conduct is first examined under [a]

section of the Act should not receive a pass because the issue has never been decided.’” Id. at

506 (quoting Cortez, 617 F.3d at 722). To excuse Fred Meyer of liability because its choice of

extraneous disclosure had not been explicitly addressed would incentivize employers to pursue

novel inclusions and dodge liability. The word “solely” excludes any extraneous information—it

need not be inversely defined by courts declaring unlawful each of the limitless types of

surplusage that employers may attempt to sneak in. If that were the case, the employers in Syed,




                                                                                                    16
         Case 3:17-cv-01791-YY         Document 58       Filed 07/17/20      Page 20 of 25




and Gilberg would have been excused of liability. See Syed, 853 F.3d at 505–06; Gilberg, 913

F.3d at 1175. Such a standard is simply unworkable.

        The FCRA’s stand-alone requirement is unambiguous, and the plain meaning of the word

“solely” has not changed since the law was drafted—it is not susceptible to multiple

interpretations. As a result, Fred Meyer’s interpretation of the law to permit inclusion of

additional disclosures is objectively unreasonable, and it created an unjustifiably higher risk of

violating the FCRA. Despite Defendant’s arguments, its violations may be found willful as a

matter of law. However, and at the very least, a reasonable fact finder could conclude that Fred

Meyer’s conduct rose to the level of reckless disregard, and therefore willfulness, under the

Safeco standard. Accordingly, the Court should deny Defendant’s bid for summary judgment on

this issue.

               3.      The FTC warned employers in Coffey and Willner of the risk of
                       including extraneous information but Defendant ignored those
                       warnings and proceeded anyway.

        As a final note, Fred Meyer spends a portion of its motion leaning on “contemporaneous

FTC opinions,” specifically the Coffey and Willner letters from 1998 and 1999, respectively, to

argue it has no liability here. (Dkt. 57 at 19–20.) According to Defendant, these guidance letters

support Fred Meyer’s disclosure form and excuse its interpretation of the word “solely” as

reasonable. (Id.) In fact, the opposite is true. Each of the FTC opinions express limitations on the

inclusion of extraneous information in a disclosure form, and they serve to demonstrate how

reckless disregard of the FCRA’s mandate can and does occur.

        In the Coffey letter, the FTC clarified that information such as a “brief description” of the

consumer reports covered by the disclosure could be included, but only if such information

“does not confuse the consumer or detract from the mandated disclosure.” FTC Advisory




                                                                                                     17
        Case 3:17-cv-01791-YY         Document 58        Filed 07/17/20     Page 21 of 25




Opinion to Coffey, 1998 WL 34323748, at *2 (Feb. 11, 1998). The example of a limited

description of the reports sought is permissible as part of the disclosure itself—the Court of

Appeals found as much when approving the first three paragraphs of Fred Meyer’s form.

Walker, 953 F.3d at 1089–90. However, Coffey warned that further information, which could

confuse the consumer or detract from the disclosure, would increase the risk of violating the

statute. Coffey, at *2. Despite this warning, Defendant included additional disclosures related to

file inspection and the right to request additional disclosures. (Dkt. 24-3.) By including

extraneous information that detracts from and “cannot reasonably be deemed part of” the

required disclosure, Fred Meyer defied the warning of Coffey and created an unjustifiably higher

risk of violating the FCRA. See Walker, 953 F.3d at 1091.

       Likewise, the FTC’s Willner letter drew another line to indicate what constitutes reckless

behavior that would increase the risk of violating the statute. Willner considered whether

employers could include a “nature and scope” disclosure for investigative reports in the

consumer report disclosure:

       [A] Section 606(b) notice setting forth the nature and scope of the investigation
       would of necessity be much more detailed and would likely be held to overshadow
       604(b) disclosure in violation of 604(b)(2)(A). Therefore, we believe that an
       employer may combine only a very limited Section 606(a) notice with the general
       Section 604(b)(2)(A) notice without running afoul of the latter section's
       requirement that the required disclosure be in a stand-alone document. The surest
       way for an employer to comply, of course, would be to provide the Section
       604(b)(2)(A) notice and the Section 606 notice in separate documents.

FTC Advisory Opinion to Willner, 1999 WL 33932153, at *2 (Mar. 25, 1999) (emphasis added).

Willner informed employers that the “surest way” to comply with the stand-alone disclosure

requirement would be to provide additional disclosures in “separate documents.” In other words,

including additional disclosures in a form that is supposed to consist “solely” of the consumer



                                                                                                  18
        Case 3:17-cv-01791-YY          Document 58        Filed 07/17/20       Page 22 of 25




report disclosure would increase the risk of violating the statute. Like Coffey, Willner was

published more than 20 years ago, and Fred Meyer rejected its advice by padding its form with

additional disclosures.

       Fred Meyer is incorrect in asserting that the FTC’s letters from two decades ago support

its position that it acted reasonably. To the extent these advisory opinions are helpful to the

Court, they counsel against extraneous inclusions in order to avoid unnecessary risk that the form

could be found to violate the FCRA. Nevertheless, Fred Meyer still included extraneous

disclosures in its form and created an unjustifiably higher risk of violating the statute. In light of

these letters, Defendant’s conduct falls squarely within the Safeco test for recklessness, which

amounts to a willful violation. Summary judgment in favor of Defendant is wholly unwarranted.

IV.    CONCLUSION

       Fred Meyer’s motion for summary judgment should be denied. The Defendant’s

consumer report disclosure form does not pass the FCRA’s “clear and conspicuous” standard,

and it certainly does not do so as a matter of law. Likewise, Fred Meyer’s violation of the FCRA,

as held by the Court of Appeals, qualifies as a willful violation under the Safeco standard—a

reasonable fact finder could find as much if the Court declines to do so as a matter of law. In

short, Defendant’s arguments for summary judgment on both remaining issues fail—a hearing is

required to resolve these genuine issues of material fact. Accordingly, the Court should deny

Fred Meyer’s motion for summary judgment and grant any further relief as it may deem

necessary.


Dated: July 17, 2020                                   Respectfully submitted,

                                                       /s/ Patrick H. Peluso

                                                       Steven L. Woodrow*



                                                                                                    19
Case 3:17-cv-01791-YY   Document 58     Filed 07/17/20     Page 23 of 25




                                      swoodrow@woodrowpeluso.com
                                      Patrick H. Peluso*
                                      ppeluso@woodrowpeluso.com
                                      Taylor T. Smith*
                                      tsmith@woodrowpeluso.com
                                      Woodrow & Peluso, LLC
                                      3900 East Mexico Ave., Ste. 300
                                      Denver, CO 80210
                                      Main: 720-213-0675
                                      Fax: 303-927-0809

                                      Neal Weingart
                                      Neal Weingart Attorney at Law, LLC
                                      1001 SW Fifth Ave.
                                      Suite 1415
                                      Portland, OR 97204
                                      503-379-9933
                                      Email: neal@nealweingartlaw.com


                                      *Pro Hac Vice

                                      Attorneys for Plaintiff and the Putative
                                      Class




                                                                                 20
        Case 3:17-cv-01791-YY          Document 58       Filed 07/17/20       Page 24 of 25




                              CERTIFICATE OF COMPLIANCE

       This brief complies with the applicable word-count limitation under LR 7-2(b), 26-3(b),

54-1(c), or 54-3(e) because it contains 6,105 words, including headings, footnotes, and

quotations, but excluding the caption, table of contents, table of cases and authorities, signature

block, exhibits, and any certificates of counsel.

                                                      /s/ Patrick H. Peluso




                                                                                                  21
        Case 3:17-cv-01791-YY         Document 58        Filed 07/17/20      Page 25 of 25




                                CERTIFICATE OF SERVICE

       I, Patrick H. Peluso, an attorney, hereby certify that I served the foregoing papers by
causing true and accurate copies of such papers to be transmitted to all counsel of record through
the Court’s electronic filing system on July 17, 2020.


                                                     /s/ Patrick H. Peluso




                                                                                                 22
